The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           DETAILED ACTION
Status of Claims

Applicant’s amendment in the “Amendment/Req. Reconsideration-After Non-Final Reject”, filed on 06/23/2022, is acknowledged. Applicant's amendment of claims 1, 8, 13, and 17, cancellation of claim 12, and addition of claim 21 filed in “Claims” filed on 06/23/2022 with the same reply, have been entered by Examiner. 
This office action considers claims 1-11 and 13-21 pending for prosecution.
Reason for Allowances
Claims 1-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein following patterning the target layer a first residue remains on the patterned target layer; performing a first cleaning process to partially remove the , wherein following the first cleaning process a first portion of the first residue remains on the patterned target layer; performing a second cleaning process to remove the first portion of the first residue from the patterned target layer, resulting in 
Claims 2-7, are allowed as those inherit the allowable subject matter from claim 1. 												Regarding Claim 8: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “ patterning the target layer using the patterned etch mask as a mask to form a patterned target layer, whereinthe target layer causes a first residue to form on the patterned etch mask and the patterned target layer, different than the first residue; and performing second cleaning process on the patterned target layer, the second cleaning process removing the second residue”, as recited in Claim 8, in combination with the remaining process steps and sequences of the claim.					Claims 9-11 and 13-15, are allowed as those inherit the allowable subject matter from claim 8. 
Regarding Claim 16: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein following the patterning of the target layer a first residue is disposed on sidewalls of the patterned target layer; removing the patterned mask layer using a mask removal process, the mask removal process forming a second residue on sidewalls of the patterned target layer, the second residue comprising a condensate of the first residue; and removing the second residue using a residue removal process, wherein the residue removal process and mask removal process use different cleaning solutions”, as recited in Claim 16, in combination with the remaining process steps and sequences of the claim.	
Claims 17-21, are allowed as those inherit the allowable subject matter from claim 16. 


Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Zhu et al. (US 20140342532 A1; hereinafter Zhu)
Chang (US 20100068874 A1; hereinafter Chang) 
Yao et al. (US 20150147882 A1; hereinafter Yao) 
Kim et al. (US 20170330770 A1; hereinafter Kim)  
Morin et al. (US 20150076514 A1; hereinafter Morin) 
Fitzsimmons et al. (US 20130171829 A1; hereinafter Fitzsimmons) 
Prior Art Zhu teaches a delicate dry clean (Title), wherein (Fig. 1+; [0021+]) method of removing a fluorocarbon layer from a low-k dielectric layer on a patterned substrate, the method comprising two sequential steps: (i) treating the patterned substrate with a local plasma formed from a silicon-and-fluorine-containing precursor, wherein the operation of treating the patterned substrate removes the fluorocarbon layer from patterned substrate and forms a fluorinated silicon oxide layer on the low-k dielectric layer and the local plasma is formed by applying a local plasma power; (ii) flowing a fluorine-containing precursor into a remote plasma region fluidly coupled to a substrate processing region while forming a remote plasma in the remote plasma region to produce plasma effluents, wherein forming the remote plasma in the remote plasma region to produce the plasma effluents comprises striking an RF plasma having an RF plasma power to the plasma region; and etching the fluorinated silicon oxide layer by flowing the plasma effluents into the substrate processing region. But, Prior Art Zhu does not expressly teach wherein following patterning the target layer a first residue remains on the patterned target layer; performing a first cleaning process to partially remove the , wherein following the first cleaning process a first portion of the first residue remains on the patterned target layer; performing a second cleaning process to remove the first portion of the first residue from the patterned target layer, resulting in cleaning process comprising the first solution (claim 1); or  patterning the target layer using the patterned etch mask as a mask to form a patterned target layer, whereinthe target layer causes a first residue to form on the patterned etch mask and the patterned target layer, different than the first residue; and performing second cleaning process on the patterned target layer, the second cleaning process removing the second residue (claim 8); or wherein following the patterning of the target layer a first residue is disposed on sidewalls of the patterned target layer; removing the patterned mask layer using a mask removal process, the mask removal process forming a second residue on sidewalls of the patterned target layer, the second residue comprising a condensate of the first residue; and removing the second residue using a residue removal process, wherein the residue removal process and mask removal process use different cleaning solutions (claim 16). 
Chang teaches a method of making a device ([Abstract]), wherein (Fig. 1+; [0012+]) forming a first material layer on a substrate; forming a second material layer on the first material layer; forming a sacrificial layer on the second material layer; forming a patterned resist layer on the sacrificial layer; applying a first wet etching process using a first etch solution to the substrate to pattern the sacrificial layer using the patterned resist layer as a mask, resulting in a patterned sacrificial layer; applying an ammonia hydroxide-hydrogen peroxide-water mixture (APM) solution to the substrate to pattern the second material layer, resulting in a patterned second material layer; applying a second wet etching process using a second etch solution to the substrate to pattern the first material layer; and applying a third wet etching process using a third etch solution to remove the patterned sacrificial layer. But, Prior Art Chang does not expressly teach wherein following patterning the target layer a first residue remains on the patterned target layer; performing a first cleaning process to partially remove the , wherein following the first cleaning process a first portion of the first residue remains on the patterned target layer; performing a second cleaning process to remove the first portion of the first residue from the patterned target layer, resulting in the target layer causes a first residue to form on the patterned etch mask and the patterned target layer, different than the first residue; and performing second cleaning process on the patterned target layer, the second cleaning process removing the second residue (claim 8); or wherein following the patterning of the target layer a first residue is disposed on sidewalls of the patterned target layer; removing the patterned mask layer using a mask removal process, the mask removal process forming a second residue on sidewalls of the patterned target layer, the second residue comprising a condensate of the first residue; and removing the second residue using a residue removal process, wherein the residue removal process and mask removal process use different cleaning solutions (claim 16). 
Prior Art Yao teaches a method (Fig. 1+; [0010+]), forming a mandrel layer over a target layer; performing a first lithography-and-etching process to pattern the mandrel layer, wherein remaining portions of the mandrel layer comprise a first intermediate mandrel and a second intermediate mandrel are formed; performing a second lithography-and-etching process, wherein a size of the first intermediate mandrel is reduced to form a first mandrel, and the second intermediate mandrel is cut into a second mandrel and a third mandrel, and wherein the first mandrel, the second mandrel, and the third mandrel are parallel to each other, with the second mandrel being between the first mandrel and the third mandrel; etching the second mandrel to cut the second mandrel into a fourth mandrel and a fifth mandrel, with an opening separating the fourth mandrel from the fifth mandrel; forming a spacer layer on sidewalls of the first mandrel, the second mandrel, the fourth mandrel, and the fifth mandrel, wherein the opening is fully filled by the spacer layer; and removing horizontal portions of the spacers, with vertical portions of the spacer layer remaining un-removed. But, Prior Art Yao does not expressly teach wherein following patterning the target layer a first residue remains on the patterned target layer; performing a first cleaning process to partially remove the , wherein following the first cleaning process a first portion of the first residue remains on the patterned target layer; performing a second cleaning process to remove the first portion of the first residue from the patterned target layer, resulting in the target layer causes a first residue to form on the patterned etch mask and the patterned target layer, different than the first residue; and performing second cleaning process on the patterned target layer, the second cleaning process removing the second residue (claim 8); or wherein following the patterning of the target layer a first residue is disposed on sidewalls of the patterned target layer; removing the patterned mask layer using a mask removal process, the mask removal process forming a second residue on sidewalls of the patterned target layer, the second residue comprising a condensate of the first residue; and removing the second residue using a residue removal process, wherein the residue removal process and mask removal process use different cleaning solutions (claim 16). 
Kim teaches a method of cleaning a substrate ([Abstract]), wherein (Fig. 1+; [0032+]) providing a substrate on a support; spraying a protecting liquid on a first portion of the substrate in a first spray direction; providing a cleaning liquid on the first portion of the substrate; spraying the protecting liquid on a second portion of the substrate in a second spray direction; and providing the cleaning liquid on the second portion of the substrate; wherein the first spray direction comprises a horizontal component in a direction from a center portion of the substrate to a first edge of the substrate, wherein the second spray direction comprises a horizontal component in a direction from the center portion of the substrate to a second edge of the substrate, wherein the second edge of the substrate is opposite the first edge of the substrate, wherein the cleaning liquid cleans the substrate, wherein the protecting liquid protects the substrate from damage by the cleaning liquid. But, Prior Art Kim does not expressly teach wherein following patterning the target layer a first residue remains on the patterned target layer; performing a first cleaning process to partially remove the , wherein following the first cleaning process a first portion of the first residue remains on the patterned target layer; performing a second cleaning process to remove the first portion of the first residue from the patterned target layer, resulting in the target layer causes a first residue to form on the patterned etch mask and the patterned target layer, different than the first residue; and performing second cleaning process on the patterned target layer, the second cleaning process removing the second residue (claim 8); or wherein following the patterning of the target layer a first residue is disposed on sidewalls of the patterned target layer; removing the patterned mask layer using a mask removal process, the mask removal process forming a second residue on sidewalls of the patterned target layer, the second residue comprising a condensate of the first residue; and removing the second residue using a residue removal process, wherein the residue removal process and mask removal process use different cleaning solutions (claim 16). 
Morin teaches a method of forming a device ([Abstract]), wherein (Figs. 2A+; [0048-0049]) a wet etch (e.g., an wet etch in heated phosphoric acid) may be used to remove a portion of the hard mask material and a portion of the constraining structures. But, Prior Art Morin does not expressly teach wherein following patterning the target layer a first residue remains on the patterned target layer; performing a first cleaning process to partially remove the , wherein following the first cleaning process a first portion of the first residue remains on the patterned target layer; performing a second cleaning process to remove the first portion of the first residue from the patterned target layer, resulting in the target layer causes a first residue to form on the patterned etch mask and the patterned target layer, different than the first residue; and performing second cleaning process on the patterned target layer, the second cleaning process removing the second residue (claim 8); or wherein following the patterning of the target layer a first residue is disposed on sidewalls of the patterned target layer; removing the patterned mask layer using a mask removal process, the mask removal process forming a second residue on sidewalls of the patterned target layer, the second residue comprising a condensate of the first residue; and removing the second residue using a residue removal process, wherein the residue removal process and mask removal process use different cleaning solutions (claim 16). 
Fitzsimmons teaches removal of metal hard mask materials for microelectronic devices. More particularly, the present invention relates to a chemical solution for removing metal hard mask selective to device wiring and dielectric materials ([0002]), wherein (Figs. 1+; [0031]) etching a trench in an interconnect structure selective to a dielectric capping layer by a reactive ion etching process (RIE); applying a wet chemical composition for removing at least a portion of layers on the interconnect structure selective to a dielectric hard mask layer, said chemical composition comprising an oxidizing agent selected from a group comprised of peroxides and oxidants which do not leave a residue and do not adversely attack copper, a pH controlling agent selected from a group comprised of quaternary ammonium salts and quaternary ammonium alkali, and an aqueous solution, wherein the composition has a pH in the range of about 7 to about 14; and etching the interconnect structure to open the dielectric capping layer above a copper device layer for filling the trench. But, Prior Art Fitzsimmons does not expressly teach wherein following patterning the target layer a first residue remains on the patterned target layer; performing a first cleaning process to partially remove the , wherein following the first cleaning process a first portion of the first residue remains on the patterned target layer; performing a second cleaning process to remove the first portion of the first residue from the patterned target layer, resulting in the target layer causes a first residue to form on the patterned etch mask and the patterned target layer, different than the first residue; and performing second cleaning process on the patterned target layer, the second cleaning process removing the second residue (claim 8); or wherein following the patterning of the target layer a first residue is disposed on sidewalls of the patterned target layer; removing the patterned mask layer using a mask removal process, the mask removal process forming a second residue on sidewalls of the patterned target layer, the second residue comprising a condensate of the first residue; and removing the second residue using a residue removal process, wherein the residue removal process and mask removal process use different cleaning solutions (claim 16). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F MOJADDEDI/Examiner, Art Unit 2898